Order entered November 22, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-01504-CV

                              KATRINA MCPHERSON, Appellant

                                                V.

                                     MELISSA LOPEZ, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-05725-E

                                            ORDER
       Before the Court is appellant’s November 21, 2019 fourth motion to extend the deadline
to file her brief on the merits. She explains the extension is necessary due to her caring for her
daughter who is on bed rest for a high risk pregnancy, caring for her mother who has cancer, and
three recent deaths in the family.
       Our order granting the last extension cautioned appellant that further extension requests
would be disfavored. In light of the circumstances, however, we GRANT the motion and extend
the deadline to December 16, 2019. We caution appellant that failure to file her brief by
December 16, 2019 may result in dismissal of the appeal without further notice. See TEX. R.
APP. P. 38.8(a)(1), 42.3(b),(c).
                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE